This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellant,

 4 v.                                                                            No. 35,833

 5 BRYAN S.,

 6          Child-Appellee.

 7 APPEAL FROM THE DISTRICT COURT OF DOÑA ANA COUNTY
 8 Marci E. Beyer, District Judge

 9 Hector H. Balderas, Attorney General
10 Laura E. Horton, Assistant Attorney General
11 Santa Fe, NM

12 for Appellant

13 Bennett J. Baur, Chief Public Defender
14 Santa Fe, NM

15 for Appellee

16                                 MEMORANDUM OPINION

17 HANISEE, Judge.

18   {1}    The State appeals from the children’s court’s order excluding evidence and

19 testimony and dismissing the case. This Court issued a notice of proposed disposition,
1 proposing to dismiss the State’s appeal for lack of a final order. In response, the State

2 filed a notice of its intent not to file a memorandum in opposition to our notice of

3 proposed disposition. Accordingly, we rely on the reasoning contained in our notice

4 of proposed disposition and dismiss the State’s appeal.

5   {2}   IT IS SO ORDERED.


6
7                                          J. MILES HANISEE, Judge

8 WE CONCUR:



 9
10 LINDA M. VANZI, Chief Judge


11
12 JAMES J. WECHSLER, Judge




                                              2